Exhibit 10.1

AMENDMENT NO. 10 TO CREDIT AGREEMENT

AND

AMENDMENT NO. 4 TO PLEDGE AND SECURITY AGREEMENT

This AMENDMENT NO. 10 TO CREDIT AGREEMENT AND AMENDMENT NO. 4 TO PLEDGE AND
SECURITY AGREEMENT, dated as of January 29, 2009 (this “Amendment”), among
JARDEN CORPORATION, a Delaware corporation (the “Borrower”), LEHMAN COMMERCIAL
PAPER INC. (“LCPI”), as Administrative Agent (as defined below), on behalf of
each Lender executing a Lender Consent (as defined below) and as the Swing Line
Lender and the Foreign Currency Fronting Lender under the Credit Agreement
referred to below (collectively, in such capacities, the “Existing Agent”),
CITICORP USA, INC., as Syndication Agent (as defined below) and each Revolving
Lender party to the Credit Agreement, amends certain provisions of (i) the
CREDIT AGREEMENT, dated as of January 24, 2005 (as amended, supplemented,
restated and/or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the Lenders and the L/C Issuers party thereto from time to
time, LCPI, as administrative agent for the Lenders and the L/C Issuers (in such
capacity, and as agent for the Secured Parties under the Collateral Documents,
together with its successors in such capacity, the “Administrative Agent”),
CITICORP USA, INC., as syndication agent for the Lenders and the L/C Issuers (in
such capacity, together with its successors in such capacity, the “Syndication
Agent”), and BANK OF AMERICA, N.A., NATIONAL CITY BANK OF INDIANA and SUNTRUST
BANK, as co-documentation agents for the Lenders and L/C Issuers and (ii) the
PLEDGE AND SECURITY AGREEMENT, dated as of January 24, 2005 (as amended,
supplemented, restated or otherwise modified from time to time, the “Pledge and
Security Agreement”), among the Borrower, as a Grantor (as defined therein),
each other Grantor from time to time party thereto, and the Administrative
Agent. Unless otherwise specified herein, all capitalized terms used in this
Amendment shall have the meanings ascribed to such terms in the Credit
Agreement.

W I T N E S S E T H:

WHEREAS, on October 5, 2008, LCPI commenced a voluntary case under chapter 11 of
title 11 of the United States Code (the “Bankruptcy Code”) and on such date,
pursuant to section 362(a) of the Bankruptcy Code, an automatic stay went into
effect that prohibits actions to interfere with, or obtain possession or control
of, LCPI’s property or to collect or recover from LCPI any debts or claims that
arose before such date;

WHEREAS, LCPI desires to resign from its capacities as the Administrative Agent,
the Swing Line Lender and the Foreign Currency Fronting Lender under the Loan
Documents, and Deutsche Bank AG New York Branch (“DBNY”) desires to be appointed
as the successor Administrative Agent (in such capacity, the “Successor
Administrative Agent”), the successor Swing Line Lender (in such capacity, the
“Successor Swing Line Lender”) and the successor Foreign Currency Fronting
Lender (in such capacity, the “Successor Foreign Currency Fronting Lender”)
under the Loan Documents, each effective as of the Effective Date (as defined
below), pursuant to a resignation and assignment agreement, dated the date
hereof (the “Resignation and Assignment Agreement”), among the Borrower, the
other Loan Parties, the Existing Agent and DBNY, as the Successor Administrative
Agent, the Successor Swing Line Lender and the Successor Foreign Currency
Fronting Lender (collectively, in such capacities, the “Successor Agent”);

WHEREAS, the Administrative Agent and the Successor Administrative Agent request
that the Required Lenders consent to such resignation and appointment and waive
the provisions of Section 9.09(a) (Successor Agents) of the Credit Agreement
requiring 30 days’ notice of the Administrative Agent’s resignation;



--------------------------------------------------------------------------------

WHEREAS, LCPI requests that the Borrower and the Agents consent to its
resignation as the Foreign Currency Fronting Lender and waive the provision of
Section 2.17 (Resignation or Removal of the Foreign Currency Fronting Lender) of
the Credit Agreement requiring 30 days’ notice of such resignation;

WHEREAS, the Borrower, the Agents and the Lenders desire to amend, to grant
consents and waivers to and to enter into agreements with respect to, certain
provisions of the Credit Agreement as more fully described herein;

WHEREAS, the Borrower, the Agents and the Lenders additionally desire to make
certain amendments to the Pledge and Security Agreement as more fully described
herein;

WHEREAS, pursuant to Section 10.01(a) (Amendments, Etc.) of the Credit
Agreement, the consent of the Required Lenders and (in the case of the
amendments described in Section 2 (Certain Agreements with respect to Revolving
Credit Commitments and Related Obligations of LCPI) of this Amendment) each
Revolving Lender is required to affect the amendments set forth herein; and

WHEREAS, the Borrower, each Guarantor party to the Guarantor Consent (as defined
below), each Lender party to a Lender Consent, each Revolving Lender party
hereto, the Administrative Agent and the Syndication Agent agree, subject to the
limitations and conditions set forth herein, to amend or otherwise modify the
Credit Agreement and the Pledge and Security Agreement, and to grant consents
and waivers to, and enter into agreements with respect to, certain provisions of
the Credit Agreement, in each case as set forth herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Consents and Waivers.

(a) Waiver. Effective as of the Effective Date and subject to the satisfaction
of the conditions set forth in Section 6 (Conditions to Effectiveness) hereof,
the Required Lenders hereby waive the requirement under Section 9.09(a)
(Successor Agents) of the Credit Agreement that the Lenders shall have received
at least 30 days’ prior notice of the resignation of LCPI as the Administrative
Agent.

(b) Consent. Effective as of the Effective Date and subject to the satisfaction
of the conditions set forth in Section 6 (Conditions to Effectiveness) hereof,
the Required Lenders and the Borrower, in accordance with Section 9.09(a)
(Successor Agents) of the Credit Agreement, hereby (i) consent to the
appointment of DBNY as the Successor Administrative Agent (including, in its
capacity as Enforcement Agent under, and as defined in, the Local Credit
Facility Intercreditor Agreement) and the Successor Swing Line Lender and
(ii) consent to all of the terms of, and authorize the Existing Agent and the
Successor Agent to enter into, the Resignation and Assignment Agreement.

(c) Foreign Currency Fronting Lender. Effective as of the Effective Date and
subject to the satisfaction of the conditions set forth in Section 6 (Conditions
to Effectiveness) hereof, the Borrower and the Agents hereby (i) waive the
requirement that the Borrower and the Agents shall have received at least 30
days’ prior written notice of the resignation of the Foreign Currency Fronting
Lender, and (ii) consent to the resignation of LCPI as the Foreign Currency
Fronting Lender and the appointment of DBNY as the Successor Foreign Currency
Fronting Lender.

 

2



--------------------------------------------------------------------------------

Section 2. Certain Agreements with respect to Revolving Credit Commitments and
Related Obligations of LCPI.

(a) LCPI Revolving Credit Commitment Termination, Repayment of LCPI’s Revolving
Loans, etc. Notwithstanding anything to the contrary contained in Sections 2.06
(Prepayments), 2.07 (Reduction or Termination of Revolving Credit Commitments),
2.10(a) (Commitment Fee), 2.13(a)(ii) (Payments Generally) and 2.14 (Sharing of
Payments) of the Credit Agreement (including any otherwise applicable notice or
payment multiples requirements described therein), the Borrower, LCPI, the
Required Lenders and all of the Revolving Lenders hereby agree that (A) on the
Effective Date, (i) the Revolving Credit Commitment of LCPI shall terminate in
its entirety and shall be permanently reduced to $0.00, (ii) the Aggregate
Revolving Credit Commitments shall be reduced by the amount of the Revolving
Credit Commitment of LCPI so terminated, (iii) the “Pro Rata Revolving Share” of
the Revolving Lenders shall be automatically adjusted to give effect to the
termination of the Revolving Credit Commitment of LCPI and the related reduction
of the Aggregate Revolving Credit Commitments, (iv) concurrently with the
termination of LCPI’s Revolving Credit Commitment, the Borrower shall prepay all
outstanding Revolving Loans of LCPI for a cash amount that has been agreed upon
by the Borrower and LCPI, which is not greater than the par value of such
Revolving Loans, together with all accrued but unpaid interest on such Revolving
Loans accruing to but not including January 1, 2009 (with no obligation to make
any ratable prepayment of Revolving Loans of other Revolving Credit Lenders in
connection therewith), and (v) after giving effect to the termination of the
Revolving Credit Commitment of LCPI, the related reduction of the Aggregate
Revolving Credit Commitments and the prepayments described in preceding clause
(iv), the Borrower shall prepay Loans and/or Cash Collateralize L/C Obligations,
to the extent required by Section 2.06(d)(i) (Prepayments if Outstandings Exceed
Commitments) (but determined without regard to the notice requirements or the
payment grace period referred to therein), together with any amounts owing
pursuant to Section 3.05 (Funding Losses) in connection therewith (with all
prepayments and other amounts to be directed to the Successor Administrative
Agent for distribution or application as provided in the Credit Agreement (as
amended hereby)), (B) for purposes of calculating the Commitment Fee and any
Letter of Credit Fee accruing since January 1, 2009, the Revolving Credit
Commitments of LCPI shall be deemed to have been terminated, and all Revolving
Loans made by LCPI shall be deemed to have been repaid in full, on December 31,
2008, with the effect that the Borrower shall have no obligation to pay LCPI
(and LCPI shall not be entitled to) its Pro Rata Revolving Share of the
Commitment Fee or any Letter of Credit Fee, in either case accruing since
January 1, 2009, (C) no payment pursuant to sub-clause (a)(A)(iv) above shall
give rise to an obligation by LCPI to purchase participations pursuant to 2.14
(Sharing of Payments) of the Credit Agreement with amounts received by LCPI
pursuant to such sub-clause, and (D) after giving effect to the foregoing
transactions, LCPI shall (x) cease to constitute a “Revolving Lender” under the
Credit Agreement; provided that LCPI, in its capacity as a Revolving Lender,
shall remain entitled to its rights pursuant to indemnification provisions of
the Loan Documents which by their terms would survive the repayments of the
Loans and the termination of the Credit Agreement and (y) have no further
obligation to fund any amount or extend any credit as a Revolving Lender under
the Loan Documents.

(b) Release of Claims. Except solely for the obligations of LCPI expressly set
forth in this Amendment or the Resignation and Assignment Agreement and the
claim against LCPI or the other Lehman Released Parties (as defined below) by
Sunbeam Americas Holdings Ltd. Master Pension Trust for approximately $26,000,
each of the Borrower and the other Loan Parties hereby unconditionally and
irrevocably release, waive, acquit and discharge all liabilities, claims, suits,
debts, liens, losses, causes of action, demands, rights, damages or costs, or
expenses of any kind, character or nature whatsoever, known or unknown, fixed or
contingent (collectively, the “Claims”) which any of them may have or claim to
have against LCPI and Lehman Brothers Special Financing Inc. (“LBSF”) (whether
in their capacities as an agents, lenders, hedging counterparties or otherwise),
their parents, subsidiaries, affiliates and shareholders and each of their
respective agents, employees, officers, directors, representatives, attorneys,
successors and assigns (collectively, the “Lehman Released Parties”) by reason
of any matter, cause or thing whatsoever occurring from the beginning of the
world to the date hereof, in any manner related to Claims arising out of or in
connection with the Loan Documents, any obligations thereunder or

 

3



--------------------------------------------------------------------------------

any other agreement or transaction contemplated thereby or any action taken in
connection therewith and all foreign exchange forward and commodities hedging
contracts entered into between Borrower and LBSF and assignees, if any, or any
other agreement or transaction contemplated thereby or any action taken in
connection therewith. Each of the Borrower and the other Loan Parties further
agree forever to refrain from commencing, instituting or prosecuting any
lawsuit, action or other proceeding against any Lehman Released Parties with
respect to any and all of the foregoing described released, waived, acquitted
and discharged Claims or from exercising any right or recoupment of setoff that
it may have under a master netting agreement or otherwise against any Lehman
Released Party with respect to Obligations under the Loan Documents. Each of the
Lehman Released Parties shall be a third party beneficiary of this Agreement.

Except solely for the obligations of the Borrower and the other Loan Parties
expressly set forth in this Amendment or the Resignation and Assignment
Agreement, including, without limitation, Section 1.1(b) of the Resignation and
Assignment Agreement, and the obligations of the Borrower and the Loan Parties
to LCPI in its capacity as a Term Loan Lender, LCPI and LBSF, for themselves and
on behalf of the other Lehman Released Parties, hereby unconditionally and
irrevocably release, waive, acquit and discharge all Claims which any of them
may have or claim to have against the Borrower and the other Loan Parties, their
parents, subsidiaries, affiliates and shareholders and each of their respective
agents, employees, officers, directors, representatives, attorneys, successors
and assigns (collectively, the “Jarden Released Parties”) upon or by reason of
any matter, cause or thing whatsoever occurring from the beginning of the world
to the date hereof in any manner related to Claims arising out of or in
connection with the Loan Documents, any obligations thereunder or any other
agreement or transaction contemplated thereby or any action taken in connection
therewith and all foreign exchange forward and commodities hedging contracts
entered into between Borrower and LBSF and assignees, if any, or any other
agreement or transaction contemplated thereby or any action taken in connection
therewith. LCPI and LBSF for themselves and on behalf of the other Lehman
Released Parties, further agree forever that LCPI, LBSF and the other Lehman
Released Parties will refrain from commencing, instituting or prosecuting any
lawsuit, action or other proceeding against any Jarden Released Parties with
respect to any and all of the foregoing described released, waived, acquitted
and discharged Claims or from exercising any right or recoupment of setoff that
it may have under a master netting agreement or otherwise against any Jarden
Released Party with respect to Obligations under the Loan Documents. Each of the
Jarden Released Parties shall be a third party beneficiary of this Agreement.

Section 3. Certain Amendments to the Credit Agreement. As of the Effective Date,
and subject to the satisfaction of the conditions set forth in Section 6
(Conditions to Effectiveness) hereof:

(a) Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended by
inserting the following definitions in such Section 1.01 in the appropriate
place to preserve the alphabetical order of the definitions in such Section 1.01
(and, if applicable, the following definitions shall replace in their entirety
existing definitions for the corresponding terms in such Section 1.01):

“Back-Stop Arrangements” means, collectively, Foreign Currency Back-Stop
Arrangements and Swing Line Back-Stop Arrangements.

“DB Agency Succession” means the appointment of DBNY as Successor Administrative
Agent, Successor Swing Line Lender and Successor Foreign Currency Fronting
Lender pursuant to the Tenth Amendment and the Resignation and Assignment
Agreement.

“DBNY” means Deutsche Bank AG New York Branch.

 

4



--------------------------------------------------------------------------------

“Defaulting Lender” means, at any time of determination thereof, any Lender that
(i) has failed to fund any portion of the Revolving Loans, Foreign Currency
Loans, the Term Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder, except to the extent
that any such failure to fund is based on a good-faith dispute about such
Lender’s obligation so to fund, of which dispute the Administrative Agent has
been informed in writing in reasonable detail, (ii) has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder, except to the extent that any such failure to fund
is based on a good-faith dispute about such Lender’s obligation so to make such
payment, of which dispute the Administrative Agent has been informed in writing
in reasonable detail, unless subsequently cured, (iii) has been deemed insolvent
or become the subject of a bankruptcy or insolvency proceeding or a takeover by
a regulatory authority, or (iv) has notified the Borrower, any L/C Issuer and/or
the Administrative Agent in writing of any of the foregoing (including any
written notification of its intent not to comply with its funding obligations
described in preceding clause (i)); provided that for purposes of
Section 2.05(a) (Swing Line Loans), Sections 2.06(d)(iii) and (iv) (Prepayments
if Outstandings Exceed Commitments) and Section 2.02(b) (Revolving Loans;
Foreign Currency Loans) only, the term “Defaulting Lender” shall also include
(1) any Lender with an Affiliate that (x) Controls (within the meaning provided
therefor in the definition of “Affiliate”) such Lender and (y) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding or a
takeover by a regulatory authority, (2) any Lender that previously constituted a
“Defaulting Lender” under this Agreement, unless such Lender has ceased to
constitute a “Defaulting Lender” for a period of at least 60 consecutive days,
(3) any Lender that the Swing Line Lender, any L/C Issuer or the Administrative
Agent believes in good faith has failed to fund any portion of its loans, its
participations in letter of credit obligations or its participations in swing
line or other loans under any other credit facility to which such Lender is a
party and (4) any Lender meeting the requirements of clause (i) or (ii) above of
this definition (for such purpose, determined without regard to the “good faith
dispute” exception referred to therein); provided further that LCPI, solely in
its capacity as a Term Loan Lender, shall not be deemed to be a Defaulting
Lender solely as a result of the application of clause (iii) above or the
preceding proviso.

“Foreign Currency Back-Stop Arrangements” has the meaning specified in
Section 2.02(b) (Revolving Loans; Foreign Currency Loans).

“Immaterial Foreign Subsidiary” means any Foreign Subsidiary that (i) has total
assets (including Equity Securities of other Subsidiaries), when aggregated with
the assets of all other Foreign Subsidiaries previously or substantially
simultaneously to be designated as “Immaterial Foreign Subsidiaries,” of less
than 5% of the total assets of all Foreign Subsidiaries of the Borrower
(calculated as of the most recent fiscal period with respect to which the Agents
shall have received financial statements required to be delivered pursuant to
Sections 6.01(a) or (b) (Financial Statements)), and (ii) has revenues, when
aggregated with the revenues of all other Foreign Subsidiaries previously or
substantially simultaneously to be designated as “Immaterial Foreign
Subsidiaries,” of less than 5% of total revenues of all Foreign Subsidiaries of
the Borrower (calculated as of the most recent fiscal period with respect to
which the Agents shall have received financial statements required to be
delivered pursuant to Sections 6.01(a) or (b) (Financial Statements)).

“Resignation and Assignment Agreement” means that certain Resignation and
Assignment Agreement, dated as of January 29, 2009, among the Borrower, the
other Loan Parties, LCPI, as Existing Agent, Existing Swing Line Lender and
Existing Foreign Currency Fronting Lender (each as defined therein), and DBNY,
as Successor Agent, Successor Swing Line Lender and Successor Foreign Currency
Fronting Lender (each as defined therein).

 

5



--------------------------------------------------------------------------------

“Swing Line Back-Stop Arrangements” has the meaning specified in Section 2.05(a)
(Swing Line Loans).

“Tenth Amendment” means that certain Amendment No. 10 to this Agreement, dated
as of January 29, 2009, among the Borrower, the Agents and each Lender party
thereto.

“Tenth Amendment Effective Date” means the date on which the Tenth Amendment
shall have become effective in accordance with its terms.

(b) The defined term “Administrative Agent” appearing in Section 1.01 (Defined
Terms) of the Credit Agreement is hereby amended by inserting the following text
immediately before the period (“.”) appearing at the end of said definition:

“; provided that, from and after the Tenth Amendment Effective Date,
“Administrative Agent” means DBNY or any of its successors”.

(c) The defined term “Base Rate” appearing in Section 1.01 (Defined Terms) of
the Credit Agreement is hereby amended by deleting the second sentence of such
definition beginning with the italics “Prime Rate” in its entirety and inserting
the following two sentences in lieu thereof:

““Prime Rate” shall mean the rate which DBNY announces from time to time as its
prime lending rate. The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer by DBNY,
which may make commercial loans or other loans at rates of interest at, above or
below the Prime Rate.”

(d) The defined term “Collateral Documents” appearing in Section 1.01 (Defined
Terms) of the Credit Agreement is hereby amended by inserting the following text
immediately prior to the period (“.”) at the end of said definition:

“provided, that cash collateral or other agreements entered into pursuant to the
Back-Stop Arrangements shall not constitute “Collateral Documents””.

(e) The defined term “Dollar Equivalent” appearing in Section 1.01 (Defined
Terms) of the Credit Agreement is hereby amended by deleting the text “CIBC”
appearing in said definition and inserting the text “DBNY” in lieu thereof.

(f) The defined term “Federal Funds Rate” appearing in Section 1.01 (Defined
Terms) of the Credit Agreement is hereby amended by deleting the text “LCPI”
appearing in said definition and inserting the text “DBNY” in lieu thereof.

(g) The defined term “Foreign Currency Fronting Lender” appearing in
Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended by
inserting the following text immediately before the period appearing at the end
of said definition:

“; provided that, from and after the Tenth Amendment Effective Date, “Foreign
Currency Fronting Lender” means DBNY, acting through one or more of its
agencies, branches or Affiliates, in its capacity as fronting bank for the
Revolving Lenders with respect to Foreign Currency Loans”.

 

6



--------------------------------------------------------------------------------

(h) The defined term “Loan Documents” appearing in Section 1.01 (Defined Terms)
of the Credit Agreement is hereby amended by inserting the text “, the
Resignation and Assignment Agreement” immediately following the text “Related
Swap Contract” appearing in said definition.

(i) The defined term “Swing Line Lender” appearing in Section 1.01 (Defined
Terms) of the Credit Agreement is hereby amended by inserting the following text
immediately before the period (“.”) appearing at the end of said definition:

“; provided that, from and after the Tenth Amendment Effective Date, “Swing Line
Lender” means DBNY in its capacity as the provider of Swing Line Loans, or any
successor swing line lender hereunder”.

(j) The defined term “Total Leverage Ratio” appearing in Section 1.01 (Defined
Terms) of the Credit Agreement is hereby amended by deleting the parenthetical
appearing in said definition and inserting the following new parenthetical in
lieu thereof:

“(net of, as of such date of determination, (i) cash and Eligible Securities
held in Deposit Accounts and/or Securities Accounts subject to the Back-Stop
Arrangements and (ii) unrestricted cash and Eligible Securities of the Borrower
and its Subsidiaries in excess of $20,000,000)”.

(k) Section 2.02(b) (Revolving Loans; Foreign Currency Loans) of the Credit
Agreement is hereby amended by (i) inserting the text “(x)” immediately after
the text “provided,” appearing in the first sentence of said Section and
(ii) inserting the following text immediately before the period (“.”) at the end
of the first sentence of the said Section:

“and (y) notwithstanding anything to the contrary contained in this Agreement,
the Foreign Currency Fronting Lender shall not be obligated to make any Foreign
Currency Loans at a time when a Revolving Lender is a Defaulting Lender, unless
the Foreign Currency Fronting Lender has entered into arrangements with the
Borrower reasonably satisfactory to the Foreign Currency Fronting Lender and the
Borrower to eliminate the Foreign Currency Fronting Lender’s risk with respect
to each Defaulting Lender’s risk participation in such Foreign Currency Loans,
including by requiring the Borrower to cash collateralize each Defaulting
Lender’s Pro Rata Revolving Share of then outstanding Foreign Currency Loans in
Dollars in an amount at all times equal to 105% of each Defaulting Lender’s Pro
Rata Revolving Share of the aggregate outstanding principal amount of all
Foreign Currency Loans (calculated, for such purposes, using the Dollar
Equivalent of the principal amount of such outstanding Foreign Currency Loans at
the time of such cash collateralization) (such arrangements, the “Foreign
Currency Back-Stop Arrangements”).”.

(l) Section 2.03 (Borrowings, Conversions and Continuations) of the Credit
Agreement is hereby amended by inserting the following text immediately before
the period (“.”) appearing at the end of sub-clause (i) of clause (b) of said
Section:

“; provided that, if, on the date of the Revolving Borrowing, there are Swing
Line Loans or L/C Borrowings outstanding, then the proceeds of such Borrowing
shall be applied, first, to the payment in full of any such Swing Line Loans,
second, to the payment in full of any such L/C Borrowings, and third, to the
Borrower as otherwise provided above”.

 

7



--------------------------------------------------------------------------------

(m) Section 2.05 (Swing Line Loans) of the Credit Agreement is hereby amended by
inserting the following new sentence at the end of clause (a) of said Section:

“Notwithstanding anything to the contrary contained in this Section 2.05 (Swing
Line Loans), the Swing Line Lender shall not be obligated to make any Swing Line
Loans at a time when a Revolving Lender is a Defaulting Lender, unless the Swing
Line Lender has entered into arrangements with the Borrower reasonably
satisfactory to the Swing Line Lender and the Borrower to eliminate the Swing
Line Lender’s risk with respect to each Defaulting Lender’s risk participation
in such Swing Line Loans, including by requiring the Borrower to cash
collateralize each Defaulting Lender’s Pro Rata Revolving Share of the
outstanding Swing Line Loans (such arrangements, the “Swing Line Back-Stop
Arrangements”).”.

(n) Section 2.06(d) (Prepayments If Outstandings Exceed Commitments) of the
Credit Agreement is hereby amended by inserting the following new sub-clause
(iii) at the end of said Section:

“(iii) If any Revolving Lender becomes a Defaulting Lender at any time that any
Foreign Currency Loan is outstanding, the Borrower shall enter into Foreign
Currency Back-Stop Arrangements with the Foreign Currency Fronting Lender no
later than 10 Business Days after the date such Revolving Lender becomes a
Defaulting Lender (or such later date as the Foreign Currency Fronting Lender
shall otherwise agree in its sole discretion).”.

(o) Section 2.06(e) (Mandatory Prepayments) of the Credit Agreement is hereby
amended by (i) inserting the following text immediately after the text “if the
Borrower shall have delivered a Reinvestment Notice with respect to such
Disposition or Property Loss Event, (I)” appearing in the third proviso to
sub-clause (ii) of said Section:

“with respect to Net Proceeds from Dispositions and Property Loss Events not to
exceed the Dollar Equivalent of $25,000,000 in the aggregate in any fiscal year
of the Borrower”,

and (ii) deleting the text “twenty (20) Business Days” appearing in the
penultimate sentence of said Section and inserting the text “three (3) Business
Days” in lieu thereof.

(p) Section 2.07 (Reduction or Termination of Revolving Credit Commitments) of
the Credit Agreement is hereby amended by inserting the following new clause
(c) at the end of said Section:

“(c) On the Tenth Amendment Effective Date, (i) the Revolving Credit Commitment
of LCPI shall terminate in its entirety and shall be permanently reduced to
$0.00 and (ii) the Aggregate Revolving Credit Commitments shall be reduced by
the amount of the Revolving Credit Commitment of LCPI so terminated, in each
case in accordance with the terms of Section 2(a) (LCPI Revolving Credit
Commitment Termination, Repayment of LCPI’s Revolving Loans, etc.) of the Tenth
Amendment.”.

(q) Section 2.08 (Repayment of Loans) of the Credit Agreement is hereby amended
by (i) deleting the word “earlier” appearing in clause (c) of said Section and
inserting the word “earliest” in lieu thereof and (ii) deleting the text “and
(ii) the Revolving Credit Maturity Date” appearing in clause (c) of said Section
and inserting the text “, (ii) the tenth Business Day following the incurrence
of such Swing Line Loan and (iii) the Revolving Credit Maturity Date” in lieu
thereof.

 

8



--------------------------------------------------------------------------------

(r) Section 2.17 (Resignation or Removal of the Foreign Currency Fronting
Lender) of the Credit Agreement is hereby amended by inserting the following
text at the end of the first sentence appearing in clause (a) of said Section:

“If no successor Foreign Currency Fronting Lender has accepted appointment as
Foreign Currency Fronting Lender pursuant to Section 2.17(b) (Resignation or
Removal of the Foreign Currency Fronting Lender) below by the date which is 30
days following a retiring Foreign Currency Fronting Lender’s notice of
resignation, the retiring Foreign Currency Fronting Lender’s resignation shall
nonetheless become effective; provided that the resigning Foreign Currency
Fronting Lender shall remain a party to the Credit Agreement and shall continue
to have all the rights of a Foreign Currency Fronting Lender under the Credit
Agreement and the other Loan Documents with respect to any Foreign Currency
Loans made by it prior to the date of such resignation and not repaid.”.

(s) Section 5.21 (Use of Proceeds) of the Credit Agreement is hereby amended by
deleting the second sentence thereof in its entirety and inserting the following
new sentence in lieu thereof:

“The proceeds of the Revolving Loans, Swing Line Loans, Foreign Currency Loans
and the Letters of Credit, and of any Incremental Term Loans made pursuant to
any Facilities Increase, are being used by the Borrower solely for working
capital and other general corporate purposes (including the making of Permitted
Acquisitions); provided, however, that the proceeds of Swing Line Loans shall
not be used to refinance outstanding Swing Line Loans.”.

(t) Section 6.14 (New Subsidiaries and Pledgors) of the Credit Agreement is
hereby amended by inserting the following new clause (d) at the end of said
Section:

“(d) Notwithstanding anything contained in Section 6.14(a) above, so long as no
Default or an Event of Default has occurred and is continuing, neither the
Borrower nor any Guarantor shall be required to deliver to the Administrative
Agent the certificates evidencing the Stock or Stock Equivalents of any
Immaterial Foreign Subsidiary owned by such Person and acquired after the
Closing Date (or execute and deliver foreign charges or foreign pledge or
security agreements in respect of the Stock or Stock Equivalents of any such
Immaterial Foreign Subsidiary); provided that in the event any Subsidiary ceases
at any time to be an Immaterial Foreign Subsidiary, not later than 30 days after
such Subsidiary ceases to be an Immaterial Foreign Subsidiary (or such later
date as may be agreed to by the Agents), the Borrower or the applicable
Guarantor shall deliver to the Administrative Agent the certificates evidencing
the Stock or Stock Equivalents of such Subsidiary owned by the Borrower or such
Guarantor (and execute and deliver to the Administrative Agent foreign charges
or foreign pledge or security agreements in respect of the Stock or Stock
Equivalents of such Subsidiary) in accordance with, and to the extent required
by, Section 6.14(a) above (without regard to this clause (d)).”.

(u) Section 6.18 (Control Accounts; Approved Deposit Accounts) of the Credit
Agreement is hereby amended by (i) inserting the text “or any Deposit Accounts
or Securities Accounts established pursuant to the Back-Stop Arrangements”
immediately prior to the period (“.”) at the end of clause (a) of said Section
and (ii) inserting the text “, except as otherwise provided by Section 8.03
(Application of Funds)” before the period (“.”) at the end of clause (b) of said
Section.

(v) Article VI (Affirmative Covenants) of the Credit Agreement is hereby amended
by inserting following new Section 6.21 (Immaterial Foreign Subsidiaries) at the
end of said Article:

“6.21 Immaterial Foreign Subsidiaries. The Borrower may from time to time
designate any one or more of its Foreign Subsidiaries as an Immaterial Foreign
Subsidiary (or withdraw any such designation) by delivering a written notice of
such designation (or withdrawal of designation) to the Administrative Agent on
or prior to the date of such designation. Any such

 

9



--------------------------------------------------------------------------------

notice shall (a) specify the effective date of such designation or withdrawal of
designation, (b) specify each Subsidiary so designated pursuant to such notice,
(c) specify each Subsidiary with respect to which its previous designation as an
Immaterial Foreign Subsidiary is being withdrawn, (d) specify a list of all
Subsidiaries which are designated as Immaterial Foreign Subsidiaries after
giving effect to such designation or withdrawal of designation, as the case may
be, (e) certify that no Default or Event of Default shall have occurred and be
continuing before and immediately after giving effect to such designation or
withdrawal of designation or would result therefrom and (f) certify compliance
with clauses (i) and (ii) of the definition of “Immaterial Foreign Subsidiary”
and, upon the request of either Agent, provide supporting calculations in
reasonable detail.”.

(w) Section 7.01 (Liens) of the Credit Agreement is hereby amended by deleting
clause (a) of said Section in its entirety and inserting the following new
clause (a) in lieu thereof:

“(a) (i) Liens created or arising pursuant to the Collateral Documents or any
other Loan Document and (ii) Liens created pursuant to, and securing obligations
under, the Back-Stop Arrangements;”.

(x) Section 7.02 (Investments) of the Credit Agreement is hereby amended by
deleting clause (b) of said Section in its entirety and inserting the following
new clause (b) in lieu thereof:

“(b) Investments held by the Borrower or such Subsidiary in the form of cash or
Eligible Securities or cash equivalents (as defined pursuant to GAAP) or in
Deposit Accounts and/or Securities Accounts, subject to Back-Stop Arrangements
and, to the extent required pursuant to Section 6.18 (Control Accounts; Approved
Deposit Accounts), held in a Deposit Account or a Securities Account with
respect to which the Administrative Agent for the benefit of the Secured Parties
has a first priority perfected Lien (subject to Permitted Liens arising by
operation of Law);”.

(y) Section 7.05 (Dispositions) of the Credit Agreement is hereby amended by
deleting clause (j) of said Section in its entirety and inserting the following
new clause (j) in lieu thereof:

“(j) Dispositions not otherwise permitted by clauses (a) through (i) above for
Fair Market Value, provided, however, that (i) with respect to any such
Disposition pursuant to this clause (j), the Dollar Equivalent of the
consideration received in respect of all such property so Disposed in any fiscal
year of the Borrower shall not exceed (x) in the case of any such Disposition
described on Schedule 7.05 (Certain Dispositions), $15,000,000 and (y) in the
case of any other such Dispositions, the Dollar Equivalent of up to $300,000,000
in the aggregate for all such Dispositions in any fiscal year of the Borrower
and (ii) the Net Proceeds therefrom are applied as provided in
Section 2.06(e)(ii) (Mandatory Prepayments); provided, further, that (x) without
increasing the $300,000,000 annual limit provided in clause (i)(y) of the
immediately preceding proviso, the first $15,000,000 of aggregate Net Proceeds
in each fiscal year of the Borrower realized from the Disposition of Excluded
Accounts (as defined in the Pledge and Security Agreement) under all Factoring
Arrangements shall not be required to be applied as a prepayment as would
otherwise be required under Section 2.06(e)(ii) (Mandatory Prepayments) and
(y) the Dollar Equivalent of the aggregate amount of all consideration received
in respect of all Dispositions made pursuant to this clause (j) since the
Closing Date shall not exceed $300,000,000.”.

 

10



--------------------------------------------------------------------------------

(z) Section 7.11 (Burdensome Agreements) of the Credit Agreement is hereby
amended by (i) deleting the word “and” appearing before sub-clause (vi) of said
Section and inserting a comma in lieu thereof and (ii) inserting the following
new clause before the period (“.”) at the end of said Section:

“and (vii) the Loan Documents and the Back-Stop Arrangements”.

(aa) Section 8.01(Events of Default) of the Credit Agreement is hereby amended
by deleting sub-clause (i) of clause (b) of said Section in its entirety and
inserting the following new sub-clause (i) in lieu thereof:

“(i) contained in any of Section 2.06(d)(iii) (Prepayments if Outstandings
Exceed Commitments), Section 6.12 (Use of Proceeds), Section 6.14 (New
Subsidiaries and Pledgors) or Section 7.13 (Financial Covenants); provided that
any Event of Default under Section 7.13 is subject to the Cure Right as
contemplated by Section 7.13(c) (Equity Cure Rights);”.

(bb) Section 9.08 (Agents and their Individual Capacity) of the Credit Agreement
is hereby amended by inserting the following new clause (c) at the end of said
Section:

“(c) DBNY and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with each of the Loan Parties and their respective Affiliates as though
DBNY were not the Administrative Agent or an L/C Issuer hereunder and without
notice to or consent of the Lenders. The Lenders acknowledge that, pursuant to
such activities, DBNY or its Affiliates may receive information regarding any
Loan Party or its Affiliates (including information that may be subject to
confidentiality obligations in favor of such Loan Party or such Affiliate) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them. With respect to its Loans, DBNY shall have the
same rights and powers under this Agreement as any other Lender and may exercise
such rights and powers as though it were not the Administrative Agent or an L/C
Issuer, and the terms “Lender” and “Lenders” include DBNY in its individual
capacity.”.

(cc) Section 9.09 (Successor Agents) of the Credit Agreement is hereby amended
by deleting each sentence appearing after the third sentence in clause (a) of
said Section and inserting the following new text lieu thereof:

“Upon the acceptance of its appointment as successor administrative agent
hereunder, (i) the Person acting as such successor administrative agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent and the retiring Swing Line Lender, (ii) such successor administrative
agent shall become an “L/C Issuer” and shall have all the rights, powers and
duties of an “L/C Issuer” (if the retiring Administrative Agent was an L/C
Issuer but not, in any event, in the case of the DB Agency Succession),
(iii) the respective terms “Administrative Agent,” “Swing Line Lender” and “L/C
Issuer” (if applicable but, in any event, not in the case of the DB Agency
Succession) shall mean or include, as applicable, such successor administrative
agent, successor swing line lender and new Letter of Credit issuer, (iv) the
resigning L/C Issuer (if applicable) shall remain a party to the Credit
Agreement and shall continue to have all the rights and obligations of an “L/C
Issuer” under the Credit Agreement and the other Loan Documents with respect to
each Letter of Credit issued by such L/C Issuer and outstanding at such time of
resignation (including, without limitation, the right to receive fronting fees
pursuant to Section 2.04(j) (Fronting Fee and Documentary and Processing Charges
Payable to L/C Issuer)) but shall not be required to issue new (or renew or
extend existing) Letters of Credit, and (v) the retiring Administrative Agent’s
appointment, powers and duties as Administrative Agent shall be terminated and
the Swing Line Lender’s rights, powers and duties as such shall be

 

11



--------------------------------------------------------------------------------

terminated, without any other or further act or deed on the part of such
retiring Swing Line Lender or any other Lender. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, L/C Issuer
and Swing Line Lender, the provisions of this Article IX (Agents) and Sections
10.04 (Attorney Costs, Expenses and Taxes) and 10.05 (Indemnification by the
Borrower; Limitation of Liability) shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent, L/C Issuer
or Swing Line Lender, as the case may be, under this Agreement. If no successor
administrative agent has accepted appointment as Administrative Agent by the
date which is 30 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation as Administrative
Agent, L/C Issuer and Swing Line Lender shall nevertheless thereupon become
effective, and the Lenders shall perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above; provided that, (x) in the case of any
such resignation as L/C Issuer, the provisions of clause (iv) of the preceding
sentence shall apply and (y) in the case of any such resignation as Swing Line
Lender, the retiring Swing Line Lender shall not be required to make additional
Swing Line Loans hereunder and shall maintain all of its rights as a Swing Line
Lender with respect to any Swing Line Loans made by it prior to the date of such
resignation.”.

(dd) Section 10.02 (Notices; Etc.) of the Credit Agreement is hereby amended by
deleting clause (d) of said Section and inserting the following new clause
(d) in lieu thereof:

“(d) if to the Administrative Agent or the Swing Line Lender:

Deutsche Bank AG New York Branch

60 Wall Street

New York, New York 10005

Attention: Scottye Lindsey

Facsimile no: 646-736-7095

E-Mail Address: scottye.d.lindsey@db.com

with a copy to the Syndication Agent in the case of notices delivered pursuant
to Section 6.02 (Certificates; Other Information) or Section 6.03 (Notices) at
its address set forth below; and”.

Section 4. Certain Amendments to the Pledge and Security Agreement. As of the
Effective Date, and subject to the satisfaction of the conditions set forth in
Section 6 (Conditions to Effectiveness) hereof:

(a) The defined term “Excluded Property” appearing in Section 1.1(c)
(Definitions) of the Pledge and Security Agreement is hereby amended by
(i) deleting the word “and” appearing immediately prior to the text “(vii)” in
said definition and inserting a comma in lieu thereof and (ii) inserting the
following text immediately before the text “; provided, however,” appearing in
said definition:

“and (viii) all Deposit Accounts and Securities Accounts entered into in
connection with the Back-Stop Arrangements, together with Financial Assets
deposited therein or credited thereto, but only until the termination of such
Back-Stop Arrangements in accordance with the terms thereof”.

(b) Section 1.2(h) (Certain Other Terms) of the Pledge and Security Agreement is
hereby amended by inserting the text “including, on and after the Tenth
Amendment Effective Date, DBNY as successor Administrative Agent to LCPI” after
the word “successors” appearing in said Section.

 

12



--------------------------------------------------------------------------------

(c) Section 2.3 (Cash Collateral Accounts) of the Pledge and Security Agreement
is hereby amended by deleting the first sentence thereof in its entirety and
inserting the following new sentence in lieu thereof:

“The Administrative Agent may establish a Deposit Account at DBNY, designated as
“Deutsche Bank AG New York Branch – Jarden Corporation Concentration Account.”.

(d) Section 4.6 (Delivery of Instruments and Chattel Paper) of the Pledge and
Security Agreement is hereby amended by deleting the text “Lehman Commercial
Paper Inc., as Administrative Agent” and inserting the text “Deutsche Bank AG
New York Branch, as Administrative Agent” in lieu thereof.

(e) Each Annex to the Pledge and Security Agreement is hereby amended by
deleting each reference to “Lehman Commercial Paper Inc.” appearing therein and
inserting the text “Deutsche Bank AG New York Branch” (or, in the case of any
signature blocks thereto, “DEUTSCHE BANK AG NEW YORK BRANCH”) in lieu thereof.

Section 5. Acknowledgements With Respect to Local Credit Facility Intercreditor
Agreement. The Required Lenders acknowledge that, pursuant to the terms of the
Local Credit Facility Intercreditor Agreement, the appointment of DBNY as
Successor Agent shall also constitute the appointment of DBNY as Enforcement
Agent (as defined in the Local Credit Facility Intercreditor Agreement) pursuant
to Section 3.1(e) (Appointment and Authorizations) of the Local Credit Facility
Intercreditor Agreement.

Section 6. Conditions to Effectiveness. This Amendment shall become effective as
of the date (the “Effective Date”) on which each of the following conditions
precedent shall have been satisfied (which, in the case of the conditions
described in clauses (a)(iv) and (d) below, may be satisfied concurrently with
the Effective Date):

(a) Certain Documents. The Administrative Agent shall have received each of the
following, dated as of the Effective Date (unless otherwise agreed to by the
Agents), in form and substance satisfactory to Agents:

(i) this Amendment, duly executed by the Borrower, the Administrative Agent, the
Syndication Agent and each Revolving Lender;

(ii) the Consent, Agreement and Affirmation of Guaranty in the form attached
hereto as Exhibit A (the “Guarantor Consent”), duly executed by each of the
Guarantors;

(iii) the Acknowledgment and Consents, each in the form attached hereto as
Exhibit B (each, a “Lender Consent”), duly executed by the Lenders constituting
the Required Lenders;

(iv) (x) the Resignation and Assignment Agreement, in the form attached hereto
as Exhibit C, duly executed by the Borrower, the Guarantors, the Existing Agent
and the Successor Agent, dated as of the date hereof and (y) the Effective Date
under, and as defined in, the Resignation and Assignment Agreement shall have
occurred;

(v) certified copies of resolutions of the Board of Directors or Sole Member, as
applicable, of each Loan Party approving the execution, delivery and performance
of this Amendment and the other Loan Documents delivered in connection herewith
to which such Loan Party is a party to;

 

13



--------------------------------------------------------------------------------

(vi) a favorable opinion of Kane Kessler, P.C., counsel to the Loan Parties, in
form and substance reasonably satisfactory to the Agents, addressed to the
Agents and the Lenders and addressing such matters relating to this Amendment as
any Lender through the Administrative Agent may reasonably request;

(vii) a copy of the notice delivered by a Responsible Officer of the Borrower
(or by an authorized attorney at Kane Kessler, P.C., counsel to the Borrower),
to each Local Agent in respect of each outstanding Local Credit Facility
pursuant to the requirements of Section 5.4(c) (Matters Relating to Loan
Documents) of the Local Credit Facility Intercreditor Agreement, pursuant to
which the Borrower notifies each such Local Agent of the amendments contained
herein, certified by a Responsible Officer of the Borrower as being a true,
complete and correct copy of such notice and together with evidence reasonably
satisfactory to the Agents that such notice shall have been delivered by the
Borrower to such Local Agents at least three Business Days prior to the
Effective Date; and

(viii) such additional documentation as the Agents or the Required Lenders may
reasonably require prior to the execution and delivery of this Amendment to the
Borrower by the Administrative Agent.

(b) Corporate and Other Proceedings. All corporate and other proceedings, and
all documents, instruments and other legal matters in connection with the
transactions contemplated by this Amendment shall be satisfactory in all
respects to the Agents and the Required Lenders.

(c) Representations and Warranties; No Defaults. The Agents, for the benefit of
the Agents and the Lenders, shall have received a certificate of a Responsible
Officer of the Borrower certifying that both before and after giving effect to
this Amendment:

(i) each of the representations and warranties set forth in Article V
(Representations and Warranties) of the Credit Agreement and in the other Loan
Documents shall be true and correct in all material respects on and as of the
Effective Date with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects as of such earlier date;

(ii) no Default or Event of Default shall have occurred and be continuing,
either on the date hereof or on the Effective Date; and

(iii) to Borrower’s knowledge, after conducting a commercially reasonable
inquiry regarding the accuracy of Schedule 3, Schedule 3 to the Resignation and
Assignment Agreement contains a complete list of all possessory Collateral and
security filings related to the Collateral delivered to the Existing Agent.

(d) Payment Conditions. (i) All payments required by sub-clauses (A)(iv) and
(v) of Section 2(a) (LCPI Revolving Credit Commitment Termination, Repayment of
LCPI’s Revolving Loans, etc.) of this Amendment shall have been made by the
Borrower to LCPI or the Successor Administrative Agent, as applicable, and
(ii) the Agents shall have received satisfactory evidence that the conditions
described in Sections 5(b) and (c) of the Resignation and Assignment Agreement
shall have been satisfied.

 

14



--------------------------------------------------------------------------------

Section 7. Certain Covenants and Agreements.

(a) Further Assurances. The Borrower hereby covenants and agrees that after
giving effect to this Amendment, the resignation of LCPI as Existing Agent and
the appointment of DBNY as Successor Agent, the Borrower and its Subsidiaries
shall take such other actions and deliver such documents, at their sole cost and
expense, as requested by the Successor Agent, and the Borrower shall otherwise
comply in all respects with Section 6.20 (Further Assurances) of the Credit
Agreement in accordance with the terms thereof.

(b) Any breach by the Borrower of its obligations under this Section 7 shall
constitute a Default under Section 8.01(c) (Other Defaults) of the Credit
Agreement and, if unremedied after the provision of notice and passage of time
contemplated by such Section, an Event of Default for all purposes of the Credit
Agreement and the other Loan Documents.

Section 8. Representations and Warranties. The Borrower, on behalf of itself and
the other Loan Parties, hereby represents and warrants to the Agents, the
Successor Agent and each Lender as follows:

(a) the execution, delivery and performance by each Loan Party of this Amendment
have been duly authorized by all requisite corporate or other action on the part
of such Loan Party and will not violate any of the certificates of incorporation
or by-laws (or equivalent Constituent Documents) of such Loan Party; and

(b) this Amendment has been duly executed and delivered by each Loan Party, and
each of this Amendment and the Credit Agreement as amended or otherwise modified
hereby constitutes the legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with their terms, except as
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization and other similar Laws relating to or affecting creditors’ rights
generally and by the application of general equitable principles (whether
considered in proceedings at Law or in equity).

Section 9. Reference to and Effect on the Loan Documents.

(a) As of the Effective Date, each reference in the Credit Agreement and the
other Loan Documents to “this Agreement,” “hereunder,” “hereof,” “herein” or
words of like import shall mean and be a reference to the Credit Agreement or
such other Loan Document as amended by this Amendment.

(b) Except to the extent amended hereby, the Credit Agreement and all of the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any Default or Event of Default or any right, power,
privilege or remedy of any Agent, any Lender or any L/C Issuer under the Credit
Agreement or any Loan Document, or constitute a waiver of any provision of the
Credit Agreement or any Loan Document, except as to any waiver expressly set
forth in this Amendment.

 

15



--------------------------------------------------------------------------------

(d) The Borrower hereby confirms that the security interests and Liens granted
by the Borrower pursuant to the Loan Documents continue to secure the
Obligations and that such security interests and Liens remain in full force and
effect.

Section 10. Costs and Expenses. As provided in Section 10.04 (Attorney Costs,
Expenses and Taxes) of the Credit Agreement, the Borrower agrees to reimburse
the Agents and the Successor Agent for all reasonable fees, costs and
out-of-pocket expenses due and payable by the Borrower pursuant to the Loan
Documents, including such costs and expenses (including Attorney Costs) for
advice, assistance, or other representation in connection with the preparation,
execution and delivery of this Amendment and the Resignation and Assignment
Agreement, subject to the proviso in Section 2(d) (Further Assurances) of the
Resignation and Assignment Agreement.

Section 11. Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York.

Section 12. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.

Section 13. Severability. The fact that any term or provision of this Amendment
(or of the Credit Agreement, to the extent modified pursuant to this Amendment)
is held invalid, illegal or unenforceable as to any person in any situation in
any jurisdiction shall not affect the validity, enforceability or legality of
the remaining terms or provisions hereof or the validity, enforceability or
legality of such offending term or provision in any other situation or
jurisdiction or as applied to any person.

Section 14. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same instrument. Receipt by
the Administrative Agent of a facsimile copy of an executed signature page
hereof shall constitute receipt by the Administrative Agent of an executed
counterpart of this Amendment.

Section 15. Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY
OTHER LOAN DOCUMENT.

[SIGNATURE PAGES FOLLOW]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed on the date set forth
above.

 

JARDEN CORPORATION,

as Borrower

By:  

/s/ John E. Capps

Name:   John E. Capps   Title:   SVP & General Counsel  

 

[SIGNATURE PAGE TO AMENDMENT NO. 10 TO JARDEN CREDIT AGREEMENT]



--------------------------------------------------------------------------------

LEHMAN COMMERCIAL PAPER INC.,

as Administrative Agent, Swing Line Lender,

Foreign Currency Fronting Lender and a Lender under the Credit Agreement

By:  

/s/ Frank Turner

Name:   Frank Turner   Title:   Vice President  

 

[SIGNATURE PAGE TO AMENDMENT NO. 10 TO JARDEN CREDIT AGREEMENT]



--------------------------------------------------------------------------------

LEHMAN BROTHERS SPECIAL FINANCING INC.,

solely with respect to paragraph 2(b) hereof

By:  

/s/ Daniel Ehrman

Name:   Daniel Ehrman   Title:   Vice President  

 

[SIGNATURE PAGE TO AMENDMENT NO. 10 TO JARDEN CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CITICORP USA, INC.,

as Syndication Agent

By:  

/s/ William E. Clark

Name:   William E. Clark   Title:   Managing Director and Vice President  

 

[SIGNATURE PAGE TO AMENDMENT NO. 10 TO JARDEN CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Deutsche Bank Trust Company Americas,

as Revolving Lender

By:  

/s/ Scottye Lindsey

  Name:   Scottye Lindsey   Title:   Director   By:  

/s/ Carin Keegan

Name:   Carin Keegan   Title:   Director  

 

CITICORP USA, INC.,

as Revolving Lender

By:  

/s/ William E. Clark

Name:   William E. Clark   Title:   Managing Director and Vice President  

 

Bank of America, N.A.,

as Revolving Lender

By:  

/s/ J. Casey Cosgrove

Name:   J. Casey Cosgrove   Title:   Vice President  

 

BNY Capital Markets, Inc. as agent for

The Bank of New York Mellon,

as Revolving Lender

By:  

/s/ Dean Stephan

Name:   Dean Stephan   Title:   Managing Director  



--------------------------------------------------------------------------------

CIBC INC.,

as Revolving Lender

By:  

/s/ Eoin Roche

Name:   Eoin Roche Title:   Authorized Signatory

 

Commerzbank AG, New York and

Grand Cayman Branches,

as Revolving Lender

By:  

/s/ Anthony Giraldi

Name:   Anthony Giraldi Title:   Vice President By:  

/s/ Gerard A. Araw

Name:   Gerard A. Araw Title:   Assistant Vice President

 

Malibu CBNA Loan Funding LLC, for itself or

as agent for Malibu CFPI Loan Funding LLC,

as Revolving Lender

By:  

/s/ Adam Maiser

Name:   Adam Maiser Title:   Attorney-in-fact

 

NATIONAL CITY BANK,

as Revolving Lender

By:  

/s/ David G. McNeely

Name:   David G. McNeely Title:   Senior Vice President

 

SOVEREIGN BANK,

as Revolving Lender

By:  

/s/ Matilde Reyes

Name:   Matilde Reyes Title:   Senior Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 8 TO JARDEN CREDIT AMENDMENT]



--------------------------------------------------------------------------------

SUNTRUST BANK,

as Revolving Lender

By:  

/s/ Michael J. Vegh

Name:   Michael J. Vegh Title:   Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 8 TO JARDEN CREDIT AMENDMENT]